Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
2.	Claim 1 was amended in the response filed July 19, 2022.  Claims 5, 10 and 14-41 are canceled. Claims 1-4, 6-9 and 11-13 are currently pending and the subject matter of the instant office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
4.	Claims 1-4, 6-9 and 11-13 are allowed.  Claims 6-9 and 11-13 were renumbered as claims 5-11 respectively.

5. 	The title was changed to “METHODS OF PROMOTING CORTICOSPINAL NEURONAL OUTGROWTH IN NEURONAL LESIONS USING A PRO-REGENERATIVE HUMAN OSTEOPONTIN FRAGMENT”.
Reasons for Allowance

6.	The following is an examiner' s statement of reasons for allowance: Claims 1-4, 6-9 and 11-13 are allowed 	because a method of promoting corticospinal neuronal growth in a subject having a spinal cord injury, traumatic brain injury or stroke comprising administering to a subject a combination of a human osteopontin (OPN) fragment consisting of amino acids 1-219 of SEQ ID NO:4 and one or both of IGF1 and BDNF sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. In addition, the claimed method is enabling in view of example 1-2 shown in the specification (see p. 44-48, p. 53-54, figures 17-21).  

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
August 8, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649